Name: Commission Regulation (EEC) No 146/79 of 25 January 1979 amending the arrangements for the importation of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 79 Official Journal of the European Communities No L 20/27 COMMISSION REGULATION (EEC) No 146/79 of 25 January 1979 amending the arrangements for the importation of certain textile products origi ­ nating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty Establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ( ! ), and in particular Articles 2 and 1 1 thereof, Whereas Commission Regulation (EEC) No 3020/77 (2) introduced Community quantitative import quotas for certain textile products originating in Taiwan for the period 1 January 1978 to 31 December 1982 ; Whereas these import arrangements were confirmed by Council Regulation (EEC) No 255/78 (?), pending the establishment of definitive arrangements ; Whereas in 1978 additional imports were required in two regions of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up ' under Council Regulation (EEC) No 1023/70, &lt; HAS ADOPTED THIS REGULATION : Article 1 An additional quantity of category 3 and category 10 products is hereby fixed and allocated respectively to France and the Benelux countries as indicated below : Cate gory No CCT heading No NIMEXE code ( 1978) Member States Additional quantity for 1978 Description Unit 56 07 A Tonnes 150 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11;; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves , mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials 0 ex 60.02 60.02-40 BNL 2001 000 pairs Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (1 ) OJ No L 124, 8 . 6 . 1970, p . 1 . O OJ No L 357, 31 . 12 . 1977, p . 51 . (3) OJ No L 39, 9 . 2. 1978, p. 1 .